Paul W. Brown, J.,
concurring in part and dissenting in part.
*169I concur in Parts I, II and III of the majority opinion insofar as they affirm the commission’s decision to allow rate base treatment for CWIP attributable to the Bruce Mansfield coal-fired generating station. I dissent, however, from Part IV of the opinion.
In Part IV of its opinion, the majority reverses the commission’s decision to allow amortization of the costs incident to termination of the four nuclear facilities in question. In so doing, the majority does not disturb the commission’s findings that CEI acted both prudently and reasonably in incurring these costs. Instead, the majority holds that it was not the intent of the General Assembly to treat expenditures of this type as “costs” within the meaning of R. C. 4909.15(A)(4). I believe the majority’s interpretation of this section to be too restrictive.
The term “cost” is not defined in R. C. Chapter 4909. Therefore, it is necessary to look elsewhere to ascertain the meaning of this word. In 1961, the commission adopted standard accounting procedures to be used by Ohio utilities. “The system of accounts and records identified and designated as ‘Uniform System of Accounts Prescribed for Public Utilities and Licensees effective January 1,1961’ * * *is adopted by this Commission***.” Ohio Adm. Code 4901:1-9-05. This “Uniform System of Accounts” was promulgated in 18 C.F.R., Part 101.
An analysis of this uniform system clearly demonstrates that expenditures such as those incurred in the termination of the four nuclear generating units were intended to fall within the statutory definition of “costs.” The uniform system states, in part:
“182 Extraordinary property losses.
“A.***this account shall include extraordinary losses on property abandoned or otherwise retired from service which are not provided for by the accumulated provisions for depreciation or amortization and which could not reasonably have been foreseen and provided for * * *.” (Emphasis added.) Id., at 324.
“407 Amortization of property losses.
“This account shall be charged with amounts credited to account 182***.” Id., at 356.
*170This accounting system has been in effect in Ohio for approximately two decades. Given this fact, we can reasonably assume that the General Assembly was cognizant of its existence when it amended R. C. 4909.15 in 1976, and that it was not the intent of the General Assembly to treat these extraordinary property losses in a different manner in which they were treated by the Public Utilities Commission.
Moreover, as the majority correctly notes, “the overwhelming weight of authority from other jurisdictions supports the position of the commission.” The majority dismisses this significant, point with the facile statement that none of the cases from these other jurisdictions represents the opinion of the highest court of the jurisdiction; nor, has any other jurisdiction construed or applied Ohio law in reaching its determination. While I do not assert that decisions from other jurisdictions are controlling in Ohio, I cannot accept the majority’s summary disposition of these foreign decisions. First, this court, in the past, has recognized the persuasive value of decisions from other jurisdictions in this area. See Ohio Water Service Co. v. Pub. Util. Comm. (1980), 64 Ohio St. 2d 12. Second, the near unanimity of decisions from other jurisdictions allowing amortization of these types of expenditures further demonstrates the reasonableness of the commission’s decision in this case.
Appellants urged before this court that before any expense or cost could be passed on to the ratepayers, it must confer a direct and primary benefit upon said ratepayers. Implicit in the majority’s decision is an acceptance of this argument. Thus, the majority, today, takes another step toward entrenching the spurious “direct, primary benefit” test into the public utilities law of Ohio.9
“Review of orders of the Public Utilities Commission on appeal is limited to a consideration of whether the order is unreasonable or unlawful* * *.” Cremean v. Pub. Util. Comm. (1976), 48 Ohio St. 2d 163, paragraph one of the syllabus. The order in the instant cause is neither unreasonable nor unlawful. Accordingly, I would affirm the decision of the commission in its entirety.
*171Holmes, J., concurs in the foregoing concurring and dissenting opinion.

 See Justice Herbert’s dissent in Cleveland v. Pub. Util. Comm. (1980), 63 Ohio St. 2d 62, 75, in which I concurred.